         Case 3:20-cv-05376-BHS Document 19-7 Filed 07/01/20 Page 1 of 3




Begin forwarded message:

From: "gmarkham@nwlink.com" <gmarkham@nwlink.com>
Subject: Re: SCANDIES ROSE
Date: June 20, 2020 at 11:05:10 AM PDT
To: "Michael A. Barcott" <Mbarcott@hwb-law.com>
Cc: Kevin Coluccio <kc@coluccio-law.com>, Joe Stacey
<JStacey@maritimelawyer.us>, Nigel Stacey <NStacey@maritimelawyer.us>, Jim
Jacobsen <JJacobsen@maritimelawyer.us>

From: "Michael A. Barcott" <Mbarcott@hwb-law.com>
Subject: RE: Activity in Case 3:20-cv-05376-BHS In re: Scandies Rose Fishing
Company LLC et al Discovery, Depositions, and Joint Status Report Order Form
for District Judges
Date: June 19, 2020 at 3:00:37 PM PDT
To: 'Joe Stacey' <jstacey@maritimelawyer.us>
Cc: Kevin Coluccio <kc@coluccio-law.com>, "gmarkham@nwlink.com"
<gmarkham@nwlink.com>, Jim Jacobsen <jjacobsen@maritimelawyer.us>, "Nigel
Stacey" <nstacey@maritimelawyer.us>, Cindy Pentecost
<cpentecost@maritimelawyer.us>

There is no chance of even discussing resolution until Jerry lets us know
what his clients want to do with the boat.

From: Joe Stacey [mailto:jstacey@maritimelawyer.us]
Sent: Friday, June 19, 2020 2:54 PM
To: Michael A. Barcott <Mbarcott@hwb-law.com>
Cc: Kevin Coluccio <kc@coluccio-law.com>; gmarkham@nwlink.com; Jim Jacobsen
<jjacobsen@maritimelawyer.us>; Nigel Stacey <nstacey@maritimelawyer.us>; Cindy Pentecost
<cpentecost@maritimelawyer.us>
Subject: RE: Activity in Case 3:20-cv-05376-BHS In re: Scandies Rose Fishing Company LLC et al
Discovery, Depositions, and Joint Status Report Order Form for District Judges

Mike

I had the impression that underwriters were inclined to make an attempt at early resolution. Apparently
I was mistaken.

Joseph S. Stacey
Stacey & Jacobsen, PLLC
          Case 3:20-cv-05376-BHS Document 19-7 Filed 07/01/20 Page 2 of 3




4039 - 21st Avenue W., #401
Seattle, WA 98199
206-282-3100
206-282-1149 fax

CONFIDENTIAL COMMUNICATION. This e-mail transmission and any documents, files or previous e-mail
messages attached to it may contain confidential information that is legally privileged. If you are not the intended
recipient, or a person responsible for delivering it to the intended recipient, you are hereby notified that any
disclosure, copying, distribution or use of any of the information contained in or attached to this transmission is
STRICTLY PROHIBITED. If you have received this transmission in error, please immediately notify us by reply e-
mail by forwarding this to jstacey@maritimelawyer.us or by telephone at (206) 282-3100 and destroy the original
transmission and its attachments without reading or saving in any manner. Thank you.



From: Michael A. Barcott <Mbarcott@hwb-law.com>
Sent: Friday, June 19, 2020 1:09 PM
To: Joe Stacey <jstacey@maritimelawyer.us>
Cc: Kevin Coluccio <kc@coluccio-law.com>; gmarkham@nwlink.com; Jim Jacobsen
<jjacobsen@maritimelawyer.us>; Nigel Stacey <nstacey@maritimelawyer.us>; Cindy Pentecost
<cpentecost@maritimelawyer.us>
Subject: RE: Activity in Case 3:20-cv-05376-BHS In re: Scandies Rose Fishing Company LLC et al
Discovery, Depositions, and Joint Status Report Order Form for District Judges

Joe,

We are inclined to have this conference in mid-late August. We have
until September 1.

Best Regards,
Mike Barcott



From: Joe Stacey [mailto:jstacey@maritimelawyer.us]
Sent: Wednesday, June 17, 2020 11:28 AM
To: Michael A. Barcott <Mbarcott@hwb-law.com>
Cc: Kevin Coluccio <kc@coluccio-law.com>; gmarkham@nwlink.com; Jim Jacobsen
<jjacobsen@maritimelawyer.us>; Nigel Stacey <nstacey@maritimelawyer.us>; Cindy Pentecost
<cpentecost@maritimelawyer.us>
Subject: Fwd: Activity in Case 3:20-cv-05376-BHS In re: Scandies Rose Fishing Company LLC et al
Discovery, Depositions, and Joint Status Report Order Form for District Judges

Mike,
         Case 3:20-cv-05376-BHS Document 19-7 Filed 07/01/20 Page 3 of 3




Can we set time for a conference? Our preference is sooner rather than later.

Thanks

Sent from my iPhone


On Jun 8, 2020, at 4:49 PM, Michael A. Barcott <Mbarcott@hwb-law.com>
wrote:

Jerry,

Do you have an answer on behalf of your clients about their desires
regarding leaving or retrieving the boat.

Best Regards,
Mike Barcott
